DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 2/6/2020 and 4/9/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 4-13, 16-25, 28-29 and 32 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,386,607 (hereinafter Patent) in view of US 20110103310 by Stojanovski et al. (hereafter Stojanovski) (IDS filed 2/6/2020).

Regarding claim 1, Patent’s claim 1 teaches all of claim 1 of the instant application except for the UE determines to initiate the PDN connection if an APN of the at least one of the one or more access points is included in the list of APNs. However, Stojanovski in the same or similar field of endeavor teaches a UE determines to initiate a PDN connection if an APN of at least one of one or more access points is included in a list of APNs (¶ 44, a home subscriber server ( HSS)…to provide a control node (such as…) with local IP access configuration 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bakker’s teachings with Stojanovski’s above teachings. The motivation is preventing undesired establishment of PDN connections (Stojanovski ¶ 42). 


	Regarding claim 5, see Patent claim 2 in view of claim 1.
	Regarding claim 6, see Patent claim 3 in view of claims 1-2.
	Regarding claim 7, see Patent claim 3 in view of claims 1-2.
	Regarding claim 8, see Patent claim 4 in view of claims 1-3.
	Regarding claim 9, see Patent claim 5 in view of claims 1-3.
	Regarding claim 10, see Patent claim 6 in view of claim 1.
	Regarding claim 11, see Patent claim 7 in view of claim 1.
	Regarding claim 12, see Patent claim 8 in view of claim 1.
	Regarding claim 13, for similar reasoning above in the rejection of claim 1 and in view of claim 9 of Patent, claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over Patent in view of Stojanovski.
	Regarding claim 16, see Patent claim 9.
	Regarding claim 17, see Patent claim 10 in view of claim 9.
	Regarding claim 18, see Patent claim 11 in view of claims 9-10.
	Regarding claim 19, see Patent claim 11 in view of claims 9-10.
	Regarding claim 20, see Patent claim 12 in view of claims 9-11.
	Regarding claim 21, see Patent claim 12 in view of claims 9-11.
Regarding claim 22, see Patent claim 13 in view of claim 9.
Regarding claim 23, for similar reasoning above in the rejection of claim 11 and in view of claim 9 of Patent’s at least one processor, claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over Patent in view of Stojanovski. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent’s claim(s) 
Regarding claim 24, for similar reasoning above in the rejection of claim 12 and in view of claim 9 of Patent’s at least one processor, claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over Patent in view of Stojanovski. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent’s claim(s) with Patent’s one or more other claim(s). The motivation is mitigating unnecessary signaling (Patent col. 2 line 67).
Regarding claim 25, for similar reasoning above in the rejection of claim 1 and in view of claim 14 of Patent, claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over Patent in view of Stojanovski.
Regarding claim 28, see Patent claim 14.
Regarding claim 29, for similar reasoning above in the rejection of claim 19 (it is noted that claim 19 recites “the code for causing the at least one computer to determine” and claim 20, which depends on claim 19, recites “the code for causing the at least one computer to obtain” and claim 19 recites “code for obtaining…one or more parameters”), claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over Patent in view of Stojanovski. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent’s claim(s) with Patent’s one or more other claim(s). The motivation is mitigating unnecessary signaling (Patent col. 2 line 67).
	Regarding claim 32, see Patent claim 19 (it is noted that claim 19 recites “the code for causing the at least one computer to determine” and claim 20, which depends on claim 19, recites “the code for causing the at least one computer to obtain”) in view of claim 9 of Patent’s at least 

Claim(s) 2-3, 14-15, 26-27 and 30-31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent and Stojanovski and in further view of US 20110170517 by Bakker et al. (hereinafter Bakker) (IDS filed 2/6/2020).

	Regarding claim 2, the combination teaches the determining whether to initiate the PDN connection and the UE (see Patent claim 1). The combination does not explicitly disclose determining based on a location of the UE.
Bakker in the same or similar field of endeavor teaches determining based on a location of a UE (Bakker ¶ 132, a UE that is moving in macro-coverage (i.e. in cellular cells not belonging to a CSG/HNB) may come across a CSG/HNB cell. The UE may use the CSG information to decide whether to attempt connection to such HNB or not). By modifying the combination’s teachings of the UE with Bakker’s teachings of determining based on a location of a UE, the modification results in determining based on a location of the UE.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with Bakker’s above teachings. The motivation is enabling session continuity for local cellular coverage (Bakker abstract).


Bakker in the same or similar field of endeavor teaches determining (whether to initiate the PDN connection) while connected to at least one of one or more access points (Bakker ¶ 135-136, user/applications desire to connect using LIPA connectivity; ¶ 278, triggering for PDN connectivity is based on an application in the UE being launched; ¶ 282, an application may trigger local IP connectivity when the UE moves to a specific radio cell; ¶ 139, UE decides, based on the value of the Supported Connectivity Type, whether to establish future PDN connections using LIPA or not; figs. 9-10, PDN connectivity to local packet gateway while UE connected to local eNB; ¶ 286, whether LIPA connectivity or SIPTO connectivity or remote connectivity (or any combination of the three) are the only type of connectivity that the application can use when the UE is connected to a 3GPP or non-3GPP cell; ¶ 345, If the UE attempts to access any other PDN, the UE will provide the APN accordingly and execute appropriate procedures when connected to 3GPP acceses; ¶ 359, The remote access is facilitated by the connection request that was authorized and established when the UE was connected to the HeNB subsystem that enabled access to the local IP resources). By modifying the combination’s teachings of the one or more access points with Bakker’s teachings of determining while connected to at least one of one or more access points, the modification results in determining while connected to at least one of the one or more access points.


Regarding claim 14, for similar reasoning above in the rejection of claim 2 and in view of claim 9 of Patent with its the at least one processor, claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over Patent in view of Stojanovski and Bakker.
Regarding claim 15, for similar reasoning above in the rejection of claim 3 and in view of claim 9 of Patent with its the at least one processor, claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Patent in view of Stojanovski and Bakker.
Regarding claim 26, for similar reasoning above in the rejection of claim 2 and in view of claim 14 of Patent with its the means for determining, claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over Patent in view of Stojanovski and Bakker.
Regarding claim 27, for similar reasoning above in the rejection of claim 3 and in view of claim 14 of Patent with its the means for determining, claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over Patent in view of Stojanovski and Bakker.
Regarding claim 30, for similar reasoning above in the rejection of claim 2 and in view of claim 29 of Patent with its “the code for causing the at least one computer to determine”, claim 
Regarding claim 31, for similar reasoning above in the rejection of claim 3 and in view of claim 29 of Patent with its “the code for causing the at least one computer to determine”, claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over Patent in view of Stojanovski and Bakker.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “at the” in line 8 to “to the” and “if” in line 12 to “when”.  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities:  change “at the” in line 2 to “to the”.  Appropriate correction is required.
Claim(s) 13 is/are objected to because of the following informalities:  change “at the” in line 9 to “to the” and “if” in line 14 to “when”.  Appropriate correction is required.
Claim(s) 17 is/are objected to because of the following informalities:  change “at the” in line 2 to “to the”.  Appropriate correction is required.
Claim(s) 19 is/are objected to because of the following informalities:  delete “the” in “the another” in line 2.  Appropriate correction is required.
Claim(s) 25 is/are objected to because of the following informalities:  change “at the” in line 8 to “to the” and “if” in line 12 to “when”.  Appropriate correction is required.
Claim(s) 29 is/are objected to because of the following informalities:  change “at the” in line 8 to “to the” and “if” in line 13 to “when”.  Appropriate correction is required.
Claim(s) 30-32 is/are objected to because of the following informalities:  change “computer readable memory” in line 1 to “non-transitory computer readable memory”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2181(IV) states “an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph”. As explained below in the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, claim limitation(s) invoking means plus function does not have sufficient corresponding structure and thus inadequate disclosure. Claim(s) 26-28 fails to resolve the deficiency of claim(s) 25 and/or also having similar issues as claim 25 and is/are thus rejected under similar rationale.
Claim(s) 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject MPEP 2181(IV) states “an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph”. As explained below in the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, claim limitation(s) invoking means plus function does not have sufficient corresponding structure and thus inadequate disclosure. Claim(s) 26-28 fails to resolve the deficiency of claim(s) 25 and/or also having similar issues as claim 25 and is/are thus rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-5, 14-17, 19, 25-28, 30 and 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what is being determined in “determining”. 
Regarding claim 3, it is unclear what is being determined in “determining” and what is being “while connected”.
Regarding claim 4, it is unclear what is being determined in “determining”.
Claim 5 recites the limitation "the PDN connectivity request" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it is unclear what is being determined in “determining”. 
Regarding claim 16, it is unclear what is being determined in “determining in response”. 
Claim 17 recites the limitation "the PDN connectivity request" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, it is unclear what “determining” in line 3 is referring to, “determine” in line 11/“determining” in line 13 or “determining to” in line 13. 
Regarding claim 30, it is unclear what is being determined in “determining”. 
Regarding claim 32, it is unclear what is being determined in “determining”. 
Claim limitations “means for receiving…” and “means for determining…” of claim 25, “means for determining based…” of claim 26, “means for determining while…” of claim 27 and “means for receiving…” and “means for determining in…” of claim 28 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent as to what any of the above means are. Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim(s) 26-28 fails to resolve the deficiency of claim(s) 25 and is/are thus rejected under similar rationale.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-3, 5-10, 13-15, 17-22, 25-27 and 29-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110170517 by Bakker et al. (hereinafter Bakker) .

Regarding claim 1, Bakker teaches a method for utilizing packet data network (PDN) connectivity in a wireless network, comprising: 
receiving, at a user equipment (UE), one or more parameters specifying whether PDN connectivity to a local gateway is allowed for the UE at one or more access points, wherein the one or more parameters are based on subscription information specific to the UE, wherein the subscription information is from a home network of the UE (¶ 173, MME receive subscription data from HSS that includes the type of CSG connectivity supported for the UE; ¶ 69 HSS part of a home PLMN; ¶ 87, home PLMN of the UE. ¶ 427, MME determines whether the type of connectivity requested by the UE is authorized for the requested APN and the CSG ID based on the subscription data; ¶ 428, MME reject the attach request and includes the supported connectivity type to indicate the type of CSG connectivity supported…; ¶ 507-510 UE receiving a PDN connectivity reject message and the message includes supported connectivity type and APN applicability indication, which indicates for what APNs the type of connectivity requested by the UE is not acceptable; ¶ 137, the UE detects the Supported Connectivity Type indication and decides, based on the value of the Supported Connectivity Type, whether to establish the present or future PDN connections using LIPA or not; ¶ 140, supported connectivity type containing LIPA connectivity supported or LIPA connectivity not supported (allowed/not allowed); figs. 6, 9-10 shows PDN connectivity to local packet gateway at local eNB), 
and determining, at the UE, whether to initiate a PDN connection to the local gateway from at least one of the one or more access points based at least in part on the one or more 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bakker’s teachings with Bakker’s one or more other embodiments. The motivation is enabling session continuity for local cellular coverage (Bakker abstract). 
Although Bakker teaches the one or more parameters, a list of access point names (APNs) indicating one or more access points for which PDN connectivity is allowed at a local gateway (Bakker ¶ 277, connectivity policies defined by the user, the operator or both, in the UE. The connectivity policies may include a list of APNs…and the preferred connectivity type (e.g. LIPA…) for such APNs, so that the UE knows the preferred connectivity type for each specific APN for a specific CSG ID or cell identity; ¶ 346, LS -GW and LP -GW for the PDN connection if it is a LIPA PDN connection), the one or more access points, the local gateway, the UE determines to initiate the PDN connection (¶ 139) and the at least one of the one or more access points, Bakker does not explicitly disclose the one or more parameters comprise a list of access point names (APNs) indicating the one or more access points for which PDN connectivity is allowed at the local gateway, wherein the UE determines to initiate the PDN connection if an APN of the at least one of the one or more access points is included in the list of APNs (it is noted that this wherein clause could be given non-patentable weight in view of MPEP 
Stojanovski in the same or similar field of endeavor teaches receiving one or more parameters specifying whether PDN connectivity to a local gateway is allowed for a UE at one or more access points, wherein the one or more parameters comprise a list of access point names (APNs) indicating the one or more access points for which PDN connectivity is allowed at the local gateway, wherein the UE determines to initiate the PDN connection if an APN of at least one of the one or more access points is included in the list of APNs (¶ 44, a home subscriber server ( HSS)…to provide a control node (such as…) with local IP access configuration information…the local IP access configuration information may comprise for each CSG, the list of access point names corresponding to the packet data networks accessible via local IP access from said CSG; ¶ 42, a control node…for receiving an Access Point Name (APN) associated with the packet data network connection and for checking this APN against a list of authorized APNs for the closed subscriber group (CSG) associated with the home cellular base station. This is advantageous since it prevents a user who is authorized to access a given APN from a given CSG (e.g. corporate CSG) to access this APN from a CSG from which he is not authorized to access this APN (e.g. a personal CSG, at home). This is advantageous as it prevents undesired establishment of PDN connections; ¶ 113, associating the Packet Data Network's (PDN's) Access Point Name (APN) with the Closed Subscriber Group identifier (CSG ID) of the femtocell(s) from which the user is allowed to establish a PDN connection according to the Local IP Access (LIPA) principles; ¶ 27, access via LIPA, the signaling path for PDN connection establishment is depicted with an arrow going from the UE to the L-GW; ¶ 35, a local gateway providing access to a local IP network; ¶ 106, UE may have an established…the LIPA PDN connection). By 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bakker’s teachings with Stojanovski’s above teachings. The motivation is preventing undesired establishment of PDN connections (Stojanovski ¶ 42). Known work in one field of endeavor (Stojanovski prior art) may prompt variations of it for use in either the same field or a different one (Bakker prior art) based on design incentives (preventing undesired establishment of PDN connections) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 2, the combination teaches the method of claim 1, wherein the determining whether to initiate the PDN connection comprises determining based on a location 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bakker’s teachings with Bakker’s one or more other embodiments. The motivation is enabling session continuity for local cellular coverage (Bakker abstract).

Regarding claim 3, the combination teaches the method of claim 1, wherein determining whether to initiate the PDN connection comprises determining while connected to at least one of the one or more access points (Bakker ¶ 135-136, user/applications desire to connect using LIPA connectivity; ¶ 278, triggering for PDN connectivity is based on an application in the UE being launched; ¶ 282, an application may trigger local IP connectivity when the UE moves to a specific radio cell; ¶ 139, UE decides, based on the value of the Supported Connectivity Type, whether to establish future PDN connections using LIPA or not; figs. 9-10, PDN connectivity to local packet gateway while UE connected to local eNB; ¶ 286, whether LIPA connectivity or SIPTO connectivity or remote connectivity (or any combination of the three) are the only type of connectivity that the application can use when the UE is connected to a 3GPP or non-3GPP cell; ¶ 345, If the UE attempts to access any other PDN, the UE will provide the APN accordingly and execute appropriate procedures when connected to 3GPP acceses; ¶ 359, The remote access is facilitated by the connection request that was authorized and established when the UE was connected to the HeNB subsystem that enabled access to the local IP resources). 


Regarding claim 5, the combination teaches the method of claim 1, further comprising transmitting a PDN connectivity request for the PDN connection at the local gateway to another one of the one or more access points (Bakker ¶ 355, UE sends a PDN connection request message toward MME; fig. 2, UE connected to MME via HeNB), wherein the receiving the one or more parameters is in response to the PDN connectivity request (Bakker ¶ 507-510, UE receiving PDN connection reject message to reject establishing of a PDN connection). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bakker’s teachings with Bakker’s one or more other embodiments. The motivation is enabling session continuity for local cellular coverage (Bakker abstract).

Regarding claim 6, the combination teaches the method of claim 1, wherein the one or more parameters comprise an indication that PDN connectivity to the local gateway is not allowed at a set of access points (Bakker ¶ 140, supported connectivity type containing LIPA connectivity not supported; ¶ 315, a given type of unwanted connectivity (e.g., LIPA) is not allowed for either all the APNs or for a set of APNs), and the determining includes determining not to initiate the PDN connection (Bakker ¶ 137, the UE detects the Supported Connectivity Type indication and decides, based on the value of the Supported Connectivity Type, whether to establish the present or future PDN connections using LIPA or not). 


Regarding claim 7, the combination teaches the method of claim 6, wherein the set of access points comprise the at least one of the one or more access points and another one of the one or more access points (Bakker ¶ 140, supported connectivity type containing LIPA connectivity not supported; ¶ 315, a given type of unwanted connectivity (e.g., LIPA) is not allowed for either all the APNs or for a set of APNs), and the determining includes determining not to initiate the PDN connection (Bakker ¶ 137, the UE detects the Supported Connectivity Type indication and decides, based on the value of the Supported Connectivity Type, whether to establish the present or future PDN connections using LIPA or not). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bakker’s teachings with Bakker’s one or more other embodiments. The motivation is enabling session continuity for local cellular coverage (Bakker abstract).

Regarding claim 8, the combination teaches the method of claim 1, wherein the one or more access points comprise access points corresponding to access points in a same closed subscriber group (Bakker ¶ 507-510, if the network includes an indication that the CSG ID is included, this indicates that the Supported Connectivity Type applies to any CSG cell with the same value of CSG ID; ¶ 5, multiple cells may share a CSG ID; ¶ 250, CSG cell and APNs associated with CSG cell; ¶ 297, APN in a CSG cell). 


Regarding claim 9, the combination teaches the method of claim 1, wherein the one or more access points comprise access points corresponding to access points in a same public land mobile network (Bakker ¶ 87 and fig. 6, VPLMN). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bakker’s teachings with Bakker’s one or more other embodiments. The motivation is enabling session continuity for local cellular coverage (Bakker abstract).

Regarding claim 10, the combination teaches the method of claim 1, wherein the PDN connection corresponds to a local Internet Protocol (IP) access (LIPA) PDN connection or a selected IP traffic offload (SIPTO) connection (Bakker ¶ 139), and the PDN connectivity to the local gateway corresponds to a LIPA PDN connectivity or a SIPTO PDN connectivity (Bakker Table 8). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bakker’s teachings with Bakker’s one or more other embodiments. The motivation is enabling session continuity for local cellular coverage (Bakker abstract).

	Regarding claim 13, Bakker teaches an apparatus for utilizing packet data network (PDN) connectivity in a wireless network (fig. 20, mobile station 100), comprising: at least one processor configured to (fig. 20, microprocessor 128; ¶ 519, microprocessor 128 

Claim 14 recite similar limitations of claim 2 and additionally recite the at least one processor is configured to perform the determine. For at least similar reasoning applied to claim 2 and Bakker’s teachings of the at least one processor is configured to perform overall operations of the mobile station/UE (see at least ¶ 519 and 521-523), claim 14 is rejected.
Claim 15 recite similar limitations of claim 3 and additionally recite the at least one processor is configured to perform the determine. For at least similar reasoning applied to claim 3 and Bakker’s teachings of the at least one processor is configured to perform overall operations of the mobile station/UE (see at least ¶ 519 and 521-523), claim 15 is rejected.
Claim 17 recite similar limitations of claim 5 and additionally recite the at least one processor is configured to perform the transmit. For at least similar reasoning applied to claim 5 
Claims 18-22 recite similar limitations of claims 6-10, respectively and thus for at least similar reasoning applied to claims 6-10, claims 18-22 are rejected.

Regarding claim 25, Bakker teaches an apparatus for utilizing packet data network (PDN) connectivity in a wireless network (fig. 20, mobile station 100), comprising: means for receiving, at a user equipment (UE), one or more parameters specifying whether PDN connectivity to a local gateway is allowed for the UE at one or more access points, wherein the one or more parameters are based on subscription information specific to the UE, wherein the subscription information is from a home network of the UE, and wherein the one or more parameters comprise a list of access point names (APNs) indicating the one or more access points for which PDN connectivity is allowed at the local gateway; and means for determining, at the UE, whether to initiate a PDN connection to the local gateway from at least one of the one or more access points based at least in part on the one or more parameters, wherein the UE determines to initiate the PDN connection if an APN of the at least one of the one or more access points is included in the list of APNs (for at least similar reasoning in the rejection of claim 1 above, these limitations are rejected. With respect to the multiple “means for”, Bakker teaches in fig. 20, a microprocessor 128 and in ¶ 519, microprocessor 128 controls…overall operation of the wireless device 100. See at least ¶ 521-523 also for the multiple “means for”).

Claim 26 recite similar limitations of claim 2 and additionally recite means for determining. For at least similar reasoning applied to claim 2 and Bakker’s teachings of a 
Claim 27 recite similar limitations of claim 3 and additionally recite means for determining. For at least similar reasoning applied to claim 3 and Bakker’s teachings of a microprocessor, which correspond to multiple “means for”, is configured to perform overall operations of the mobile station/UE (see at least ¶ 519 and 521-523), claim 27 is rejected.

Regarding claim 29, Bakker teaches a non-transitory computer readable memory storing instructions which, when executed by one or more processors, cause the one or more processors to (fig. 20, microprocessor 128 of mobile station 100; ¶ 522-523): 
receive, at a user equipment (UE), one or more parameters specifying whether PDN connectivity to a local gateway is allowed for the UE at one or more access points, wherein the one or more parameters are based on subscription information specific to the UE, wherein the subscription information is from a home network of the UE, and wherein the one or more parameters comprise a list of access point names (APNs) indicating the one or more access points for which PDN connectivity is allowed at the local gateway; and determine, at the UE, whether to initiate a PDN connection to the local gateway from at least one of the one or more access points based at least in part on the one or more parameters, wherein the determining comprises determining to initiate the PDN connection if an APN of the at least one of the one or more access points is included in the list of APNs (for at least similar reasoning in the rejection of claim 1 above, these limitations are rejected). 


Claim 31 recite similar limitations of claim 3 and additionally recite the instructions cause the one or more processors to determine. For at least similar reasoning applied to claim 3 and Bakker’s teachings of instructions which, when executed by one or more processors, cause the one or more processors to perform overall operations of the mobile station/UE (see at least fig. 20 and ¶ 519 and 521-523), claim 30 is rejected.

Claim(s) 4, 16, 28 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakker and Stojanovski and in further view of US 20110199987 by Rommer et al. (hereinafter Rommer) (IDS filed 2/6/2020).

Regarding claim 4, the combination teaches the method of claim 1.
Although the combination teaches to establish the PDN connection to the local gateway (Bakker ¶ 135-136, user/applications desire to connect using LIPA connectivity; ¶ 278, triggering for PDN connectivity is based on an application in the UE being launched; ¶ 282, an application may trigger local IP connectivity when the UE moves to a specific radio cell; ¶ 139, UE decides, based on the value of the Supported Connectivity Type, whether to establish future PDN connections using LIPA or not; figs. 9-10, PDN connectivity to local packet gateway while UE connected to local eNB), the PDN connection and the determining whether to initiate the 
Rommer in the same or similar field of endeavor teaches receiving, at a UE, a request to establish a PDN connection and determining, at the UE, in response to receiving the request (¶ 52, applications running in the communication device that each requests a separate connection to the infrastructure network, thus potentially requesting several PDN connections from the same communication device 3; ¶ 55, When the UE wants to request a new PDN connection to an APN where there already is an active PDN connection, the UE tags the APN with a new unique identity identifying the connection, e.g. a sequence number). By modifying the combination’s teachings of to establish the PDN connection to the local gateway, the PDN connection and the determining whether to initiate the PDN connection with Rommer’s teachings of receiving, at a UE, a request to establish a PDN connection and determining, at the UE, in response to receiving the request, the modification results in receiving a request to establish the PDN connection to the local gateway, wherein the determining whether to initiate the PDN connection comprises determining in response to receiving the request.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with Rommer’s above teachings. The motivation is improving transmission throughput (Rommer ¶ 22 and 27). Known work in one field of endeavor (Rommer prior art) may prompt variations of it for use in either the same field or a different one (Bakker prior art) based on design incentives (improving transmission throughput) or other market forces if the variations are predictable to one or ordinary skill in the art.


Claim 28 recite similar limitations of claim 4 and additionally recite multiple “means for”. For at least similar reasoning applied to claim 4 and Bakker’s teachings of a microprocessor, which correspond to multiple “means for”, is configured to perform overall operations of the mobile station/UE (see at least ¶ 519 and 521-523), claim 28 is rejected.
Claim 32 recite similar limitations of claim 4 and additionally recite the instructions further cause the one or more processors to. For at least similar reasoning applied to claim 4 and Bakker’s teachings of instructions which, when executed by one or more processors, cause the one or more processors to perform overall operations of the mobile station/UE (see at least fig. 20 and ¶ 519 and 521-523), claim 32 is rejected.

Claim(s) 11 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakker and Stojanovski and in further view of US 20050060361 by Chatrath et al. (hereinafter Chatrath) (IDS filed 2/6/2020).

Regarding claim 11, the combination teaches the method of claim 1.
Although the combination teaches the receiving the one or more parameters and the one or more parameters, the combination does not explicitly disclose the receiving the one or more parameters comprises receiving the one or more parameters as part of an open mobile alliance device management procedure. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with Chatrath’s above teachings. The motivation is enabling consistent functioning of different devices (Chatrath ¶ 3). Known work in one field of endeavor (Chatrath prior art) may prompt variations of it for use in either the same field or a different one (Bakker prior art) based on design incentives (enabling consistent function of different devices) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim 23 recite similar limitations of claim 11 and additionally recite the at least one processor is configured to perform the receive. For at least similar reasoning applied to claim 11 and Bakker’s teachings of the at least one processor is configured to perform overall operations of the mobile station/UE (see at least ¶ 519 and 521-523), claim 23 is rejected.

Claim(s) 12 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakker and Stojanovski and in further view of US 20110171953 to Faccin et al. (hereinafter Faccin) (IDS filed 2/6/2020).

Regarding claim 12, the combination teaches the method of claim 1.
Although the combination teaches the one or more parameters, the combination does not explicitly disclose removing the one or more parameters based at least in part on one or more triggers or events. 
Faccin in the same or similar field of endeavor teaches removing one or more parameters based at least in part on one or more triggers or events (¶ 383, context information deleted based on handover; ¶ 355, context information contains additional fields). By modifying the combination’s teachings of the one or more parameters with Faccin’s teachings of removing one or more parameters based at least in part on one or more triggers or events, the modification results in removing the one or more parameters based at least in part on one or more triggers or events.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with Faccin’s above teachings. The motivation is keeping service continuity in an efficient way (Faccin ¶ 383). Known work in one field of endeavor (Faccin prior art) may prompt variations of it for use in either the same field or a different one (Bakker prior art) based on design incentives (keeping service continuity in an efficient way) or other market forces if the variations are predictable to one or ordinary skill in the art.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140161026 by Stojanovski et al. discloses a UE connecting to a L-GW in a LIPA environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PETER P CHAU/            Primary Examiner, Art Unit 2476